DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 Applicant's arguments filed 12/16/2020 with respect to the 35 U.S.C. §112(b) rejection of claims 1-13 have been fully considered but they are not persuasive. 
The term “function” is very broad and would include “the action for which a person or thing is specially fitted or used or for which a thing exists” or “any of a group of related actions contributing to a larger action” (see https://www.merriam-webster.com/dictionary/function).  It is unclear what the claims mean by the term “function”.  In other words the breadth of the term “function” is not clear when read in light of the specification. Clarifying what is meant by the term “function” (i.e. instruct the HMI to display fuel information in response to the fuel level being low.) would help clarify the claims.
Applicant's arguments filed 12/16/2020 with respect to the 35 U.S.C. §103 rejection of claims 1-13 have been fully considered but they are not persuasive.
Applicant contends that the combination of Nikovski, Chaiyochlarb, and Wei do not teach crating “a new function”.  However, Wei teaches recording a sequence of steps and then creating a “Higher Order Command” that performs the sequence of steps.  The Examiner contends that creating a command that performs a sequence of steps would read on Applicants use of the word function, .  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim language “dynamically expanding a functional scope of the vehicle” is unclear.  As discussed above the term “function” is very broad and would include “the action for which a person or thing is specially fitted or used or for which a thing exists” or “any of a group of related actions contributing to a larger action” (see https://www.merriam-webster.com/dictionary/function).  Thus, the plain meaning of the claim language would mean the invention is adding functions to the vehicle (i.e. adding a backup camera, altering software to add an idle stop, etc.) which is not supported in the specification. The specifications discusses that the claim functions could be route guidance based fuel level 
The claims further recite different types of function.  While it is clear that the “individualized user function” is a newly created function (see at least Applicants claim 1) and a “primitive function”/“primitive human-machine-interface function” would be a function the vehicle already provides (see at least Applicants specification ¶0021) it is unclear what the other functions (i.e. the “function corresponding to the at least one intention of the user”, “human-machine-interface function”, “one or more further functions”, etc.) are referring to and how the “individualized user function” is created (i.e. using “primitive functions” or something else.).   
Claim 18 is unclear because as best understood by the Examiner the system would be creating a new function which is a function the vehicle already performed.
Claim 19 is unclear because it appears the claim is determining is basing creating on a new function on the scope of the new function which would not be possible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2015/0088422 (Nikovski et al) in view of US 9378467 (Chaiyochlarb et al.) and US 2008/0114604 (Wei et al.).
With respect to claims 1
Nikovski teaches: A method for making available at least one individualized user function in a vehicle having at least one user interface (see at least Fig 1; #101-104; and ¶0013), the method comprising: 
recording data which is input or output to respective functions assigned to the at least one user interface (see at least Fig 1; #101-110 and #151; and ¶0020-22; Discussing storing data/state information that includes user input.);
outputting the recorded data to a module based on an occurrence of a state of the vehicle (see at least Fig 1; #110-121; and ¶0022; Discussing inputting feature vectors into a predictive model. Also see 112 above);
determining at least one intention of a user of the vehicle on the basis of the data output to the module (see at least Fig 1; ##130-160; and ¶0023; Discussing predicting an action.); 
selecting or generating the at least one individualized user function based upon the at least one intention of the user (see at least Fig 1; #140-142; and ¶0024; Discussing that the functions displayed are based on the user intention.); and
 dynamically modifying a vehicle by adding the at least one individualized user function to the vehicle (see at least Fig 1; #140-142; and ¶0024; Discussing that the functions displayed are based on the user intention.) 
Since Nikovski is directed towards displaying the function that the vehicle predicts the user is likely trying to perform (see Nikovski Abstract) does not specifically teach:
outputting the recorded data to a server; and 
dynamically expanding a functional scope of the device according to the at least one intention of the user,
wherein the at least one individualized user function is a new function to the functional scope of the vehicle.
However Chaiyochlarb teaches
outputting the recorded data to a server (see at least Fig 1 and 6; #215 and #245; and col 5 lines 5-15; Discussing transferring the telemetry data to a server for analysis.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was field to modify the teachings of Nikovski by outputting the recorded data to a server as taught by Chaiyochlarb because doing so would be a matter of design choice which would allow the processing to be done remotely (see at least Chaiyochlarb col. 4 lines 5-31; Discussing that performing the personalization remotely or locally would be a matter of design choice.
As best understood the combination of Nikovski and Chaiyochlarb does not specifically teach:
dynamically expanding a functional scope of the device according to the at least one intention of the user,
wherein the at least one individualized user function is a new function to the functional scope of the vehicle
However Wei teaches:
dynamically expanding a functional scope of the device according to the at least one intention of the user (see at least Fig 6; #301-306; and ¶0029-30; Discussing creating a command that will perform a list of functions.),
wherein the at least one individualized user function is a new function to the functional scope of the vehicle (see at least Fig 6; #301-306; and ¶0029-30; Discussing creating a command that will perform a list of functions.  The Examiner contends that a function that combines other functions would be a new function.)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination Nikovski and Chaiyochlarb by dynamically expanding a functional scope of the device according to the at least one intention of the user as taught by Wei because doing so would allow the user to easily perform a set of functions with one touch/voice command (see Chaiyochlarb ¶0002-06).  Thus making the system easier to use.
With respect to claim 2
Nikovski teaches:
wherein the vehicle is adjusted in accordance with the at least one intention of the user by way of an intention application which has a communicative connection both to the at least one user interface and to the server (see at least Fig 1; #110-160; and ¶0022-25; Also see rejection above regarding the use of the server.)
With respect to claim 3
Nikovski teaches:
which the intention application is executed on a computer which is included in the vehicle or on the server (see at least Fig 1; #110-160; and ¶0022-25).
With respect to claim 4
Nikovski teaches:
wherein the at least one intention of the user is determined by virtue of a fact that a series of inputs which are made by the user of the vehicle is determined in the data output to the server and is compared with a predefined list of sequences of inputs which are assigned to respective intentions (see at least Fig 1; #110-160; and ¶0025-30).
With respect to claim 5
Nikovski teaches:
wherein the at least one intention of the user is determined by way of a machine learner which assigns a respective sequence of inputs made by the user of the vehicle, the sequence having been determined from the data transferred to the server, to a predefined intention class (see at least Fig 1; #151-160; ¶0016 and ¶0025-30).
With respect to claim 6
Nikovski teaches:
wherein the machine learner is at least one of a neural network, a support vector machine, and a k-nearest neighbor method (see at least Fig 1; #120, #121, and #150-160; ¶0022-23).
With respect to claim 7
Nikovski teaches:
wherein the at least one individualized user function is generated on a basis of a primitive function selected as a function of the intention of the user (see at least Fig 1 #130-160; ¶0031-33, ¶0036-37, and ¶0044), combined with at least one further function and transmitted to the vehicle in order to configure the vehicle in accordance with the intention of the user (see at least Fig 1 #130-160; ¶0031-33, ¶0036-37, and ¶0044). 
With respect to claim 8
Nikovski teaches:
outputting the recorded data to a module and correlated with the respective stat of the vehicle (see at least Fig 1; #110-121; and ¶0022; Discussing inputting feature vectors into a predictive model.).
Nikovski does not specifically teach:
outputting the recorded data to a server;
However Chaiyochlarb teaches
outputting the recorded data to a server (see at least Fig 1 and 6; #215 and #245; and col 5 lines 5-15; Discussing transferring the telemetry data to a server for analysis.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was field to modify the teachings of Nikovski by outputting the recorded data to a server as taught by Chaiyochlarb because doing so would be a matter of design choice which would allow the processing to be done remotely (see at least Chaiyochlarb col. 4 lines 5-31; Discussing that performing the personalization remotely or locally would be a matter of design choice.).  Thus reducing the processing capabilities required by the vehicle.
With respect to claim 9
Nikovski teaches:
wherein the at least one user function is selected and/or generated in such a way that the at least one intention of the user is satisfied (see at least Fig 1; #141 and #142; and ¶0042-44).
With respect to claim 10
Nikovski teaches:
in which the at least one user interface is a user interface from the following list of user interfaces: a media control device, a communication control device, a vehicle control device, or a navigation control device (see at least Fig 1; #101-104, #141, and #142; and ¶0020).
 With respect to claim 12
Nikovski does not specifically teach:
wherein the at least one individualized user function is stored in a database and made available for transfer to other vehicles.
However Chaiyochlarb teaches:
wherein the at least one individualized user function is stored in a database and made available for transfer to other vehicles (see at least Fig 21; #2105-2125; and col. 11 lines 8-30).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Nikovski by having the at least one user function is stored in a database and made available for transfer to other vehicles as taught by Chaiyochlarb, because doing so would allow the system to automatically adapt a new device to the user (see at least Chaiyochlarb Fig 21; #2105-2125; and col. 11 lines 8-30).  Thus making the system more user friendly
With respect to claim 13
Nikovski teaches: A control system for a vehicle, the control system (see at least Fig 1; #101-104; and ¶0013), comprising: 
a controller (see at least Fig 1 and ¶0020), wherein the controller is configured to:
record data which is input or output by respective functions assigned to at least one user interface of the vehicle (see at least Fig 1; #101-110 and #151; and ¶0020-22; Discussing storing data state information.  );
output the recorded data to a module as a function of a predefined state of the vehicle (see at least Fig 1; #110-121; and ¶0022; Discussing inputting feature vectors into a predictive model.);
wherein the module is configured to determine, on the basis of the data transferred to the module, at least one pattern in interaction points of a user of the vehicle with the vehicle and to transmit the at least one pattern to an intention application (see at least Fig 1; #110-160; and ¶0016 and ¶0022-26),
wherein the intention application is configured to determine at least one intention of the user on the basis of the at least one pattern (see at least Fig 1; #110-160; and ¶0022-25), to request at least one user function which is selected or generated on the basis of the at least one intention of the user from a database (see at least Fig 1; #151; and ¶0022-23), and 
wherein the controller is also configured to dynamically modifying a vehicle by adding the at least one individualized user function to the vehicle (see at least Fig 1; #140-142; and ¶0024; Discussing that the functions displayed are based on the user intention.) according to the at least one intention of the user, by adding the at least one user function to the vehicle (see at least Fig 1; #140-142; and ¶0024; Discussing that the functions displayed are based on the user intention.), which is the at least one user function being requested by the intention application (see at least Fig 1; #140-142; and ¶0024; Discussing that the functions displayed are based on the user intention.).
Nikovski does not specifically teach:
outputting the recorded data to a server; and 
dynamically expanding a functional scope of the device according to the at least one intention of the user, and is a new function to the functional scope of the vehicle.
However Chaiyochlarb teaches
outputting the recorded data to a server (see at least Fig 1 and 6; #215 and #245; and col 5 lines 5-15; Discussing transferring the telemetry data to a server for analysis.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was field to modify the teachings of Nikovski by outputting the recorded data to a server as taught by Chaiyochlarb because doing so would be a matter of design choice which would allow the processing to be done remotely (see at least Chaiyochlarb col. 4 lines 5-31; Discussing that performing the personalization remotely or locally would be a matter of design choice.).  Thus reducing the processing capabilities required by the vehicle.  
As best understood the combination of Nikovski and Chaiyochlarb does not specifically teach:
dynamically expanding a functional scope of the device according to the at least one intention of the user, and is a new function to the functional scope of the vehicle.
However Wei teaches:
dynamically expanding a functional scope of the device according to the at least one intention of the user (see at least Fig 6; #301-306; and ¶0029-30; Discussing creating a command that will perform a list of functions.), and is a new function to the functional scope of the vehicle (see at least Fig 6; #301-306; and ¶0029-30; Discussing creating a command that will perform a list of functions.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination Nikovski and Chaiyochlarb by dynamically expanding a functional scope of the device according to the at least one intention of the user as taught by Wei because doing so would allow the user to easily perform a set of functions with one touch/voice command (see Wei ¶0002-06).  Thus making the system easier to use.
With respect to claim 14
Nikovski teaches:
wherein the functional scope of the vehicle is a software functional scope and the at least one individualized user function is a software implemented function (see at least Fig 1; #140-142; and ¶0024 and ¶0043-44; Discussing changing the user based on the next predicted user action.).
With respect to claim 15
Nikovski teaches:
wherein the functional scope of the vehicle comprises human-machine-interface application elements  associated with an infotainment system (see at least Fig 1; #140-142; and ¶0024 and ¶0043-44; Discussing the use of a display.) and the at least one individualized user function is a new human-machine interface application element associated with the infotainment system (see at least Fig 1; #140-142; and ¶0013, ¶0024, and ¶0043-44; Discussing changing the display so that the function that the vehicle believes the user is going to perform is displayed.).
With respect to claim 16
Nikovski teaches:
wherein the at least one intention of the user is determined by way of a machine learner which assigns a respective sequence of inputs made by the user of the vehicle, the sequence having been determined from the data output to the server, to a predefined intention class (see at least Fig 1; #151-160; ¶0016 and ¶0025-30), and wherein the at least one individualized user function is generated on a basis of a primitive human-machine-interface function selected as a function of the intention of the user (see at least Fig 1; #151-160; ¶0016 and ¶0025-30), combined with at least one further human-machine- interface function (see at least Fig 1; #151-160; ¶0016 and ¶0025-33; Discussing that multiple inputs may be used to determine the desired function and that activating certain functions will cause other functions to be displayed.)
With respect to claim 17
Nikovski teaches:
wherein selecting or generating the at least one individualized user function based upon the at least one intention of the user comprises determining a function corresponding to the at least one intention of the user (see at least Fig 1; #141 and #142; and ¶0042-44), and a primitive function that covers the function corresponding to the at least one intention of the user (see at least Fig 1; #141 and #142; and ¶0042-44).
With respect to claim 18
Nikovski teaches:
wherein the primitive function forms the at least one individualized user function (see at least Fig 1; #141 and #142; and ¶0042-44; Also see 112 above.).
With respect to claim 19
Nikovski teaches:
in response to the primitive function not completely covering the function corresponding to the at least one intention of the user (see at least Fig 1; #140-142; and ¶0013, ¶0024, and ¶0043-44), determining one or more further functions that cover the uncovered part of the function corresponding to the at least one intention of the user (see at least Fig 1; #140-142; and ¶0013, ¶0024, and ¶0043-44; Discussing changing the display so that the function that the vehicle believes the user is going to perform next, based on previous function, is displayed.  Also see 112 above.).
With respect to claim 20
As best understood the combination of Nikovski and Chaiyochlarb does not specifically teach:
wherein the primitive function and the one or more further functions form the at least one individualized user function.
However Wei teaches:
wherein the primitive function and the one or more further functions form the at least one individualized user function (see at least Fig 6; #301-306; and ¶0029-30; Discussing creating a command that will perform a list of functions.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination Nikovski and Chaiyochlarb having the primitive function and the one or more further functions .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0088422 (Nikovski et al), US 9378467 (Chaiyochlarb et al.), and US 2008/0114604 (Wei et al.) as applied to claim 1 above, and further in view of WO 2015/131341 (Wang et al.).
With respect to claim 11
The combination of Nikovski, Chaiyochlarb, and Wei does not specifically teach:
wherein data from a multiplicity of user interfaces is output to the server, and wherein the server evaluates the data of the multiplicity of user interfaces in a predefined prioritization in order to determine the at least one intention of the user.
However Wang teaches:
wherein data from a multiplicity of user interfaces is output to the server, and wherein the server evaluates the data of the multiplicity of user interfaces in a predefined prioritization in order to determine the at least one intention of the user (see at least Fig 1; #110, #130, and #140; ¶0023 and ¶0043-45; Discussing using multiple interfaces.  Also see rejection to claim 1 regarding the use of a server.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Nikovski, .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747.  The examiner can normally be reached on M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL F. WHALEN
Examiner
Art Unit 3665



/M.F.W./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665